Citation Nr: 0410749	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  02-15 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
degenerative disc disease of the lumbosacral spine, based on an 
initial award.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  The decision granted service connection for 
degenerative disc disease of the lumbosacral spine, assigning the 
disability a 10 percent rating, effective from August 1996.  The 
veteran expressed her dissatisfaction with the 10 percent rating.  

In her substantive appeal, the veteran raised the issue of 
entitlement to an effective date earlier than August 8, 1996, for 
the award of service connection for degenerative disc disease of 
the lumbosacral spine.  In the appellant's brief presented to the 
Board, the veteran's representative raised the issue of 
entitlement to service connection for intervertebral disc 
syndrome, with residuals of bulged and/or herniated discs, claimed 
as secondary to service-connected degenerative disc disease of the 
lumbosacral spine, to include secondary service connection under 
38 C.F.R. § 3.310 (2003).  Neither of these issues has previously 
been raised and both are being referred to the RO for appropriate 
development.  


REMAND

The Board notes that there has been a significant change in the 
law with enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
This law redefines the obligations of VA to the appellant with 
respect to claims for VA benefits.  Also, recent decisions of the 
United States Court of Appeals for the Federal Circuit, as well as 
the United States Court of Appeals for Veterans Claims, have 
further addressed shortcomings of VA in its application of the 
VCAA.  A review of the claims folder reflects that there has been 
compliance with the VCAA, and all other legal precedents 
applicable to the claim currently before the Board.  

The veteran's last VA examination to determine the nature and 
extent of her degenerative disc disease was conducted in June 
2000.  During the pendency of this appeal, and subsequent to the 
June 2000 VA examination, the criteria for evaluating a back 
disability were revised, effective September 23, 2002, and again 
effective September 26, 2003.  It appears that the veteran was not 
given a copy of those revised criteria, nor was the examination 
conducted, for obvious reasons, with the revised criteria in mind, 
and it does not appear that the revised regulations were 
considered in the adjudication of the veteran's claim for a 
disability rating in excess of 10 percent for degenerative disc 
disease of the lumbosacral spine, based on an initial award.  

Where the law or regulations governing a claim change while the 
claim is pending, as in the veteran's case, the version most 
favorable to the claimant applies, absent congressional intent to 
the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski , 1 Vet. App. 308, 312-13 (1991).  However, 
even if it is found that the recently revised criteria are more 
favorable to the veteran, the retroactive reach of the  recently 
revised regulation can be no earlier than the effective date of 
the change; in this case, no earlier than September 23, 2002, or 
September 26, 2003, depending on the medical findings.  
Nevertheless, since the veteran's appeal was still pending at the 
time of the regulation changes, and since her degenerative disc 
disease of the lumbosacral spine has not been evaluated under the 
recently revised criteria, she needs to be reexamined to determine 
the current nature and extent of the degenerative joint disease, 
with consideration of the criteria in effect both prior to and as 
of both September 23, 2002, and September 26, 2003.  

Under the circumstances, there is a due process bar for the Board 
to proceed with the appeal on evaluation of the degenerative disc 
disease of the lumbosacral spine until the veteran is offered a VA 
orthopedic examination followed by an evaluation using the 
criteria in effect both prior to and effective as of both 
September 23, 2002, and September 26, 2003.  Therefore, the Board 
believes that the veteran should undergo further VA examination in 
order to determine the current nature and severity of the service-
connected degenerative disc disease.  

On the other hand, the June 2000 VA examinations, both orthopedic 
and neurological, were very thorough and contained numerous 
medical opinions.  However, the medical opinions do not address 
whether the service-connected degenerative disc disease aggravates 
the nonservice-connected intervertebral disc syndrome and, if so, 
the degree of aggravation involved.  Inasmuch as the veteran has 
recently raised this issue, and since the veteran is to be 
scheduled for another VA examination for her degenerative disc 
disease of the lumbosacral spine because of the changes in 
criteria for rating that disability, the RO should, in developing 
the newly raised issue, include medical opinions as to whether the 
veteran's intervertebral disc syndrome is at least as likely as 
not related to and/or aggravated by her service-connected 
degenerative disc disease.  If aggravation is found, compensated 
may be awarded for the degree of disability, but only that degree, 
over and above the degree of disability existing prior to 
aggravation.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.310, 3.322 (2003); see also Allen v. Brown, 7 Vet. App. 439 
(1995).  

In view of the foregoing, the case is remanded for the following:

1.  The RO must review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2000) and 38 C.F.R. § 3.159 (2003) are 
fully complied with and satisfied as to the issue currently before 
the Board, as well as in the development of the newly raised 
issues pertaining to an earlier effective date for the award of 
service connection for degenerative disc disease of the 
lumbosacral spine and entitlement to secondary service connection 
for intervertebral disc syndrome.  As for those newly raised 
issues, the RO should send the veteran another letter explaining 
the VCAA, including the duty to assist and notification provisions 
contained therein.  In doing so, the letter should explain what, 
if any, information (medical or lay evidence) is necessary to 
substantiate the claims for an earlier effective date for the 
award of service connection for degenerative disc disease of the 
lumbosacral spine and entitlement to secondary service connection 
for intervertebral disc syndrome.  A general form letter, prepared 
by the RO, not specifically addressing benefits and entitlements 
at issue, is not acceptable.  The letter should inform the veteran 
of which portion of the information and evidence is to be provided 
by the veteran and which part, if any, VA will attempt to obtain 
on behalf of the veteran.  

2.  The RO should contact the veteran and request the names and 
addresses of all medical care providers, VA and non-VA, who 
treated her for her back disorder, to include both degenerative 
disc disease and intervertebral disc syndrome, subsequent to 
December 2000.  After securing the necessary releases, the RO 
should obtain copies of those records not already in the claims 
file and have them associated with the claims folder.  All 
attempts to procure records should be documented in the file.  If 
the RO cannot obtain records identified by the veteran, a notation 
to that effect should be inserted in the file.  The veteran and 
representative are to be notified of unsuccessful efforts in this 
regard.  

3.  The RO is to schedule the veteran to undergo a VA examination 
that includes both orthopedic and neurological findings.  All 
appropriate tests and studies should be conducted, to include 
having x-rays taken of the lumbosacral spine, and all clinical 
findings should be reported in detail.  Prior to the examination, 
the claims folder must be made available to the physician for 
review of the case.  A notation to the effect that this record 
review took place should be included in the examiner's report.  

On orthopedic examination, findings are to be made as to the 
current nature and severity of the veteran's service-connected 
degenerative disc disease of the lumbosacral spine.  The examiner 
should set forth all objective findings regarding the lumbosacral 
spine, including complete range of motion (provided in degrees, 
with standard or normal ranges of motion provided for comparison 
purposes).  The physician should render specific findings as to 
whether, during the examination, there is objective evidence of 
pain on motion, weakness, excess fatigability, and/or 
incordination associated with the low back.  If there is clinical 
evidence of pain on motion, the examiner should indicate the 
degree of motion at which such pain begins.  If the veteran is 
being examined during a period of "acute exacerbation" of her low 
back symptoms, the examiner should clearly so state.  Otherwise, 
after reviewing the veteran's complaints and medical history, the 
examiner should render an opinion, based upon best medical 
judgment, as to whether, and to what extent, the veteran 
experiences likely additional functional loss (beyond that which 
is demonstrated clinically) due to pain and/or any of the other 
symptoms noted above during flare-ups and/or with repeated use.  
To the extent possible, the examiner should express such 
functional loss in terms of additional degrees of limited motion.  
The examiner should also include specific information regarding 
the frequency and duration of incapacitating episodes during the 
past 12 months.  

On neurological examination, the examining physician should 
specifically comment regarding any neurological manifestations 
directly attributable to the veteran's service-connected 
degenerative disc disease of the lumbosacral spine.  If no 
neurological manifestations are found, the examiner is to so 
state.  Further, the examiner is to offer opinions as to:  a) 
confirmation of intervertebral disc syndrome; and, if so,  b) 
whether intervertebral disc syndrome is at least as likely as not 
etiologically related to the veteran's service-connected 
degenerative disc disease of the lumbosacral spine;  c) if there 
is no etiological relationship, whether it is at least as likely 
as not that the service-connected degenerative disc disease of the 
lumbosacral spine aggravates, or permanently aggravated, the 
intervertebral disc syndrome; and, if so,  d) the level of 
disability that is attributable to such aggravation;  e) if there 
is no etiological relationship between degenerative disc disease 
and the intervertebral disc syndrome, a medical opinion as to the 
effect of only the veteran's service-connected degenerative disc 
disease of the lumbosacral spine upon her ability to engage in 
substantially gainful employment; and  f) if the service-connected 
degenerative disc disease has aggravated the nonservice-connected 
intervertebral disc syndrome, the effect of those combined 
disabilities upon the veteran's ability to engage in substantially 
gainful employment.  All examination findings, along with the 
complete rationale for each opinion expressed and conclusion 
reached, should be set forth and incorporated with the veteran's 
claims file.  

4.  The veteran must be given adequate notice of the date and 
place of any requested examination.  A copy of all notifications 
must be associated with the claims folder.  The veteran is hereby 
advised that failure to report for a scheduled VA examination 
without good cause shown may have adverse effects on her claim.

5.  The RO must review the claims file and ensure that there has 
been full compliance with all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) and 
38 C.F.R. § 3.159 (2003), and that all appropriate development has 
been completed (to the extent possible) in compliance with this 
REMAND.  If any action is not undertaken, or is taken in a 
deficient manner, appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

6.  Thereafter, the RO should readjudicate the issue of a rating 
in excess of 10 percent for degenerative disc disease of the 
lumbosacral spine, based on an initial award, to include 
consideration of the provisions of the rating schedule governing 
the evaluation of a service-connected back disability prior to and 
as of both September 23, 2002, and September 26, 2003.  The RO is 
advised that they are to make a determination based on the law and 
regulations in effect at the time of their decision, to include 
any further changes in VCAA and any other applicable legal 
precedent.  If the benefits sought on appeal remain denied, the 
veteran and her representative should be provided a supplemental 
statement of the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  A 
reasonable period of time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

